Name: 2013/120/EU: Decision of the Representatives of the Governments of the Member States of 6Ã March 2013 appointing a Judge to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2013-03-08

 8.3.2013 EN Official Journal of the European Union L 65/22 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 6 March 2013 appointing a Judge to the General Court (2013/120/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Under Articles 5 and 7 of the Protocol on the Statute of the Court of Justice of the European Union and following the resignation of Mr Nils WAHL, a Judge should be appointed to the General Court for the remainder of Mr Nils WAHL's term of office, which runs until 31 August 2013. (2) Mr Carl WETTER has been proposed for the vacant post. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given its opinion on Mr Carl WETTERs suitability to perform the duties of a Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 Mr Carl WETTER is hereby appointed Judge to the General Court for the period from the date of the entry into force of this Decision to 31 August 2013. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 6 March 2013. The President R. MONTGOMERY